                   Case 1:19-cv-06642-PGG Document 67
                                                   63 Filed 03/16/21
                                                            07/01/20 Page 1 of 1




                                                  State of New Jersey
PHILIP D. MURPHY                              OFFICE OF THE ATTORNEY GENERAL                                       GURBIR S. GREWAL
    Governor                                DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                      DIVISION OF LAW
SHEILA Y. OLIVER                                         25 MARKET STREET                                      MICHELLE L. MILLER
   Lt. Governor                                             PO Box 080                                                  Director
                                                     TRENTON, NJ 08625-0112


                                                          July 1, 2020       MEMO ENDORSED
                                                                             The request for oral argument is denied. The
        BY ECF                                                               Clerk of Court is directed to terminate the
                                                                             motion (Dkt. No. 63).
        The Honorable Paul G. Gardephe
        United States District Judge
        United States Courthouse
        40 Foley Square
        New York, NY 10007

                  Re:State of New Jersey, et al. v. Mnuchin, et al., No. 19 Civ. 6642 (PGG)
                                                                        March 16, 2021
        Dear Judge Gardephe:

                I write on behalf of the Plaintiff States in the above-referenced action. Given the
        significance of the issues raised by this case, the Plaintiff States respectfully request oral
        argument with respect to the dispositive motions pending before the Court.

                                                    Respectfully submitted,

                                                    GURBIR S. GREWAL
                                                    ATTORNEY GENERAL OF NEW JERSEY

                                            By:    Eric L. Apar
                                                   Eric L. Apar
                                                   Deputy Attorney General


        cc:       Counsel for Defendants (by ECF)




                              R.J. HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2552 • FAX: (609) 292-7822
                          New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
